686 S.E.2d 516 (2009)
Wayne Thomas JOHNSON
v.
Barbara JOHNSON, Assistant Clerk of Superior Court.
No. 119P00-26.
Supreme Court of North Carolina.
November 5, 2009.
Wayne Thomas Johnson, pro se.
Daniel O. O'Brien, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 9th of October 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Hoke County:
"Denied by order of the Court in Conference this the 5th of November 2009."